    9:19-cv-02163-RMG-MGB             Date Filed 04/28/21   Entry Number 57   Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis, )                C/A No.: 9:19-cv-02163-RMG-MGB
                               )
       Plaintiffs,             )
                               )
               v.              )
Cody C. Kirkman, Individually; )
Amber Swinehammer,             )
Individually; Lindsey Gibson,  )
Individually; Cody C. Kirkman, )
Amber Swinehammer, and         )
Lindsey Gibson, as Agents/     )
Officers of Town of Bluffton   )
Police Department; and Town of )
Bluffton Police Department,    )
                               )
               Defendants.     )
___________________________)

TO:        Arie Bax, Attorney for Plaintiffs;

                    _____________________________________________

                       DEFENDANTS’ MOTION TO EXTEND STAY OF
                          ALL ACTIVITY IN THE INSTANT MATTER
                              FOR NO LESS THAN 90 DAYS
                     ____________________________________________

           Defendant Cody C. Kirkman, with the joinder of remaining Defendants, by and

through his undersigned counsel, respectfully moves this Court, in accordance with the

provisions of Federal Rules of Civil Procedure Rule 26(b), for a 90-day enlargement of

the existing stay by Order of United States District Court Judge Richard Mark Gergel filed

January 28, 2021, (EFC No. 53)1 of all activity in the instant matter for a period of no less

than 90 days. Officer Kirkman so moves considering an on-going and parallel criminal



1Extending original Order filed November 10, 2020, (ECF No. 47), adopting Report and
Recommendation filed October 16, 2020, (ECF No. 44).


Doc #905
    9:19-cv-02163-RMG-MGB         Date Filed 04/28/21    Entry Number 57       Page 2 of 4




investigation into the events which form the basis of the causes of action put forth by

Plaintiffs in their Complaint. The remaining named Defendants join this Motion. The

ongoing criminal investigation by federal authorities severely limits the officers’ ability to

properly participate in the litigation of the civil matter. Since entry of the Orders of the

Court, Defendants have complied with the monthly reporting requirements regarding the

status of the criminal investigation.2 The content of each of these reports is incorporated

herein into the issues supporting the reasonableness of this requested ninety (90) day

enlargement.

           By way of summary, undersigned Counsel has engaged in monthly conversations

with Assistant United States Attorney Ben Garner of Columbia and/or Assistant United

States Attorney Kyle Boyton out of the Washington, D.C. office and FBI Special Agent

George French, assigned to the Criminal Investigation. On April 19, 2021, counsel spoke

with AUSA Kyle Boyton and FBI Agent French and on April 20, 2021, counsel received a

return call from AUSA Ben Garner. Through these conversations in discussing the

upcoming terminus of the existing stay Order, it was confirmed that the investigation is

still on-going, and, in concert, they advised that while no prosecutorial decision had yet

been made in the matter, they expected same over the next two to three months. Counsel

was advised that lead attorney AUSA Kyle Boyton has returned to work following surgery,

that two significant records requests were still outstanding and that recommendations

were being considered. Due to the change in administration and health and COVID

related delays, AUSA Garner and AUSA Boyton felt an additional three-month period to



2See, ECF filings number 48, filed November 12, 2020; number 49, filed December 11,
2020; number 50, filed January 13, 2021, number 54, filed February 16, 2021; number
55, filed March 17, 2021; and number 56, filed April 20, 2021.


Doc #905
  9:19-cv-02163-RMG-MGB             Date Filed 04/28/21    Entry Number 57      Page 3 of 4




make a prosecutorial decision would be reasonable. Thus, to date, the reasons set forth

in Defendants’ filings in support of the Order to Stay and the Court’s findings in that regard

remain unchanged.

           This extension of the stay is needed to safeguard the officers’ rights against self-

incrimination secured by the Fifth Amendment of the United States Constitution. As

demonstrated in the previously filed Affidavit of undersigned Civil Defense Counsel Scott

with relevant Exhibits thereto, to include letters of the Investigating Authority and letters

of the Officer Kirkman’s criminal defense counsel, (ECF No. 32-1 through 32-8), in the

previously filed Memorandum in Support, (ECF No. 34), and arguments and authority

offered at the hearing on the previous motion, the parallel criminal investigation prohibits

these named Defendants’ meaningful participation in the civil suit and any forced

participation severely damages their Constitutional rights and protections in the criminal

matter.

           As such, Officer Kirkman, joined by the remaining Defendants, also advised they

may be subject to charges, respectfully submit that the on-going, parallel criminal

investigation by federal authorities profoundly limits their ability to properly participate in

the litigation of the instant matter and this brief ninety (90) day enlargement to the existing

stay is mandated by the interests of justice.




Doc #905
  9:19-cv-02163-RMG-MGB          Date Filed 04/28/21   Entry Number 57     Page 4 of 4




                                   Respectfully submitted.

                                   LAW OFFICES OF CHRISTY L. SCOTT, LLC

                           By:     s/Christy L. Scott________________
                                   Christy L. Scott, Federal ID No. 6215
                                   Post Office Box 1515, 108 Carn Street
                                   Walterboro, SC 29488
                                   (843) 782-4359

                                   ATTORNEY FOR DEFENDANTS
                                   Cody C. Kirkman, Individually and as an Officer of
                                   Town of Bluffton Police Department; Amber
                                   Swinehamer, (mistakenly spelled Swinehammer),
                                   Individually and as an Officer of Town of Bluffton
                                   Police Department; Lindsey Gibson, sued individually
                                   and as a former police officer of the Bluffton Police
                                   Department, and the Town of Bluffton Police
                                   Department

April 28, 2021

Walterboro, South Carolina




                              Certification of Consultation

Although this Motion is exempted from the consultation requirements of Paragraph 3 of
the Scheduling Order and Local Rule 7.02 (D.S.C.), Defendants engaged in consultation
with opposing Counsel by telephone consultation on January 13, 2021, and, on behalf of
his clients, Counsel Bax advised that he is unable to consent to any enlargements of the
stay on behalf of his client.

                           By:     s/Christy L. Scott________________
                                   Christy L. Scott, Federal ID No. 6215




Doc #905
